Citation Nr: 0123072	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1953 to 
September 1959.

In November 1999, the Board of Veterans' Appeals (Board) 
issued a decision that affirmed on appeal the rating actions 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that had denied the 
veteran's claim of entitlement to service connection for a 
back disability.  A timely appeal of that Board decision was 
filed with the United States Court of Appeals for Veterans 
Claims (Court).  

In February 2001, the Court issued an Order that granted a 
Joint Motion for Remand and for a Stay of Proceedings, which 
vacated the Board's November 1999 decision and remanded the 
matter to the Board for additional development and 
readjudication.  

When this matter was last before the Board, the veteran was 
unrepresented.  In the appeal of the Board decision to the 
Court, however, he was represented by a private attorney.  
That attorney continues to represent the veteran in his claim 
for benefits before the Board.  In July 2001, the veteran's 
attorney submitted to the Board a written brief in support of 
the veteran's claim.  


REMAND

The fundamental questions at issue in this case are the 
etiology of any of the veteran's back pathology and whether 
the veteran's pre-existing scoliosis was aggravated by any 
injury in service beyond the natural progress of the disease.  
Pursuant to the development of the veteran's claim, two VA 
examiners had been called upon by the Board to give opinions 
in response to those questions.  The VA examiners were also 
specifically asked to comment on the opinions of two other 
physicians who, at the request of the veteran, had offered 
prior opinions on the matter.  

The basis of the Joint Motion for Remand granted by the Court 
was to clarify what was deemed to have been an erroneous 
opinion of one of the VA examiners.  Specifically, it was 
asserted in the Joint Motion that "the VA examiner who 
provided the supplemental opinion, stated that neither 
physician had the benefit of a review of the veteran service 
medical records," when in fact, one of the physicians 
"clearly stated that he had reviewed the veteran's 
records", and there was testimonial evidence from the 
veteran supporting the fact that the second physician had 
also.  

Consequently, the Board is compelled to remand the matter for 
additional information from the examiner who has previously 
examined the veteran.  Further, the Board believes that it 
would be both prudent and in conformance with current law to 
provide the veteran with an additional examination consistent 
with the directives posed in the Joint Motion and those posed 
in the Board's prior remands.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45, 620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.159).  

The Board, therefore, remands the matter to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); and 66 Fed. Reg. 45, 
620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully complied with and satisfied. 

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated or evaluated him for his back 
since August 1999, the date of the last 
medical evidence of record.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records not heretofore 
requested and associated with the claims 
file and associate the newly requested 
documents with the claims folder.  

2.  The appellant's claims folder and a 
separate copy of this remand must be 
directed to the same VA examiner who had 
examined the appellant in August 1999 
pursuant to the Board's January 1999 
remand.  The examiner's attention is 
particularly directed to the appellant's 
service medical records, and to the 
opinions reached following his August 
1999 VA examination of the appellant, and 
the opinions of Dr. Davis in March 1995 
and Dr. Smith in February 1997.  

The examiner should be respectfully asked 
to explain the basis for his August 1999 
opinion relevant to the statement that 
"Dr. Davis did not have the benefit of 
[the veteran's] military medical records 
showing that other than the back sprain 
of April 20, 1955 the veteran never had 
any more back problems while in the 
service," in contrast to testimonial 
evidence from the veteran to the effect 
that Dr. Davis had reviewed his records.  
The examiner should also be asked to 
explain the basis for the August 1999 
opinion relevant to the statement that 
"Dr. Smith [was] speaking without 
benefit of [the veteran's] military 
medical records which indicated that this 
minor back sprain was the only documented 
back problem the veteran ever again 
complained about while he was in the 
service" in contrast to Dr. Smith's 
February 1997 statement that he had 
reviewed "the [veteran's] records that 
he obtained from the service."  

The examiner is also respectfully asked 
to assume for the sake of argument that 
Dr. Davis and Dr. Smith did have the 
benefit of all of the veteran's medical 
records prior to their rendering of the 
pertinent opinions regarding the 
veteran's back, and to elaborate, as to 
whether the examiner's opinion has 
changed or whether it remains consistent 
with the opinion reached following the 
August 1999 VA examination.  The examiner 
should in this regard also be requested 
to make comment on the opinions of Dr. 
Davis and Dr. Smith.  If in the examining 
physician's judgment it is deemed 
necessary to reexamine the appellant, 
such re-examination should be scheduled 
and carried out.   

The examiner should also be asked to 
answer the following questions:

What is the likelihood that the veteran's 
scoliosis pre-existed service?  If the 
veteran's scoliosis did pre-exist 
service, apart from the documented 
softball injury to the low back and 
without any other evidence of treatment 
or complaint in service, was there 
evidence of an increase in disability 
during service beyond the natural 
progress of the disease?  

Did the superimposed softball injury in 
service aggravate the veteran's pre-
existing scoliosis beyond the natural 
progress of the disease during service ?  
Was the veteran's superimposed softball 
injury in service, in and of itself, in 
any way responsible for any current 
pathology, to include degenerative 
changes in the veteran's cervical and 
lumbar spine?  

2.  The RO should then schedule the 
veteran for another VA orthopedic 
examination by an appropriate specialist 
who has not previously examined the 
veteran to determine the current nature 
and severity of his back disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
include an opinion as to the etiology of 
any back pathology found.  The rationale 
for that opinion should be set forth.  
The orthopedic specialist should also 
express an opinion as to whether the 
veteran's scoliosis was congenital in 
nature, whether it pre-existed service, 
and whether it was aggravated as a result 
of the 1955 sacroiliac injury in service 
or any other in-service injury.  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  The 
specialist should also provide an opinion 
as to whether any current back disorder 
could have been incurred in service 
without regard to aggravation.  A 
complete rationale for any opinion 
expressed is respectfully requested.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner and reviewed prior to the 
examination.  The examiner's attention is 
particularly directed to the veteran's 
service medical records, and to the 
recent treatment records and opinions of 
Dr. Davis and Dr. Smith, as paraphrased 
in the body of this remand.  

The examiner should also be asked to 
answer the following specific questions:

What is the likelihood that the veteran's 
scoliosis pre-existed service?  If the 
veteran's scoliosis did pre-exist 
service, apart from the documented 
softball injury to the low back and 
without any other evidence of treatment 
or complaint in service, was there 
evidence of an increase in disability 
during service beyond the natural 
progress of the disease?  

Did the superimposed softball injury in 
service aggravate during service the 
veteran's pre-existing scoliosis beyond 
the natural progress of the disease?  Was 
the veteran's superimposed softball 
injury in service, in and of itself, in 
any way responsible for any current 
pathology, to include degenerative 
changes in the veteran's cervical and 
lumbar spine?  

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested physician's reports and 
opinions.  If the reports and opinions do 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2. 

5.  Thereafter, the RO, in light of the 
additional evidence, should readjudicate 
the issue of service connection for a 
back disability.  Consideration should be 
given to the Motion for Joint Remand 
ordered by the Court in February 2001, 
the provisions of 38 C.F.R. § 3.306 
(2001) and O.G.C. Precedent Opinion 82-
90, 55 Fed. Reg. 45711 (1990).

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




